Name: Commission Regulation (EC) No 271/2004 of 16 February 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in Macao
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  international trade;  European construction
 Date Published: nan

 Avis juridique important|32004R0271Commission Regulation (EC) No 271/2004 of 16 February 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in Macao Official Journal L 046 , 17/02/2004 P. 0028 - 0029Commission Regulation (EC) No 271/2004of 16 February 2004authorising transfers between the quantitative limits of textiles and clothing products originating in MacaoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), and in particular Article 7 thereof,Whereas:(1) Article 7 of the Agreement between the European Economic Community and Macao on trade in textile products(2), initialled on 19 July 1986 and approved by Council Decision 87/497/EEC, as last amended by an Agreement in the form of an Exchange of Letters, initialled on 22 December 1994 and approved by Council Decision 95/131/EC(3), provides that transfers may be agreed between categories and quota years.(2) Macao submitted two requests for transfers between quota years on 26 June 2003 and 14 January 2004.(3) The transfers requested by Macao fall within the limits of the flexibility provisions referred to in Article 7 of Regulation (EEC) No 3030/93 and set out in Annex VIII, column 9 thereto.(4) It is, therefore, appropriate to grant the requests.(5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in Macao fixed by the Agreement between the European Community and Macao on trade in textile products are authorised for the quota year 2003 in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 February 2004.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1; Regulation as last amended by Regulation (EC) No 138/2003 (OJ L 23, 28.1.2003, p. 1).(2) OJ L 287, 9.10.1987, p. 47.(3) OJ L 94, 26.4.1995, p. 1.ANNEX>TABLE>